          Case 1:19-cv-07136-LLS Document 206 Filed 06/29/21 Page 1 of 1




June 29, 2021                                                                   Orrick, Herrington & Sutcliffe LLP
                                                                                222 Berkeley Street
                                                                                Suite 2000
Via ECF                                                                         Boston, MA 02116-3740
                                                                                +1 617 880 1800
                                                                                orrick.com
The Honorable Louis L. Stanton
United States District Judge                                                    R. David Hosp
Daniel Patrick Moynihan U.S. Courthouse
                                                                                E dhosp@orrick.com
500 Pearl Street                                                                D +1 617 880 1886
                                                                                F +1 617 880 1801
New York, NY 10007-1312

Re:     American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.,
        No. 19-cv-7136-LLS

Dear Judge Stanton:

        We write on behalf of the parties in the above-referenced matter. The parties have recently
informed the Court on calls with the Court’s clerk that they believe that counsel and all necessary
witnesses can be available for trial in the first three weeks of November 2021. Given this availability,
the parties hereby make a request that, to the extent it is convenient for the Court, the trial be
scheduled for that time frame.

        Currently, the Court has a Final Pretrial Conference scheduled for September 16, 2021, and
the Final Pre-Trial Order is due to the Court on August 19, 2021. If the trial date is scheduled for
November, the parties would also request that the date for the final pretrial conference be moved to
October, and the date for submitting the Pre-Trial Order be moved to September or a date convenient
for the Court.



Respectfully submitted,                                   Respectfully submitted,

/s/ R. David Hosp                                         /s/ Gerson Zweifach
R. David Hosp                                             Gerzon Zweifach


CC: All counsel of record via ECF
